Name: Commission Regulation (EEC) No 56/91 of 9 January 1991 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar produced in excess of the quota
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  production
 Date Published: nan

 Avis juridique important|31991R0056Commission Regulation (EEC) No 56/91 of 9 January 1991 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar produced in excess of the quota Official Journal L 007 , 10/01/1991 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 36 P. 0082 Swedish special edition: Chapter 3 Volume 36 P. 0082 COMMISSION REGULATION (EEC) No 56/91 of 9 January 1991 amending Regulation (EEC) No 2670/81 laying down detailed implementing rules in respect of sugar produced in excess of the quota THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 26 (3) thereof, Whereas Article 2 of Commission Regulation (EEC) No 2670/81 (3), as last amended by Regulation (EEC) No 3892/88 (4), provides that the manufacturer of C sugar established in a Member State may, for the purpose of export, replace his C sugar by a white sugar produced by another manufacturer established on the territory of the same Member State subject to the payment of an amount to neutralize the economic advantage that he can gain from such a substitution; whereas this Article stipulates however that where the C sugar is stored for export in storage facilities located outside the factory, in the Member State of production or in another Member State, together with other sugars produced in particular by another undertaking without it being possible to distinguish physically between them, substitution for the purpose of export is allowed, subject to certain conditions, without such substitution giving rise to the payment of the amount referred to in Article 2 (2) of Regulation (EEC) No 2670/81; Whereas it is possible that C sugar may be exported in the form of small packings by a charitable organization and for the account of the manufacturer of the C sugar; whereas such a case does not constitute a substitution within the meaning of Article 2 (2) of Regulation (EEC) No 2670/81 because the physical identity of the product exported is maintained; whereas it is appropriate that no obstacle should be placed in the way of any such action and provision should consequently be made as an exceptional measure for this operation not to give rise in such a case to the payment of the amount referred to in Article 2 (2) of the said Regulation in respect of the C sugar in question produced under the 1990/91 marketing year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2670/81 is hereby amended as follows: 1. The following is added to Article 2 (2), first subparagraph, at (a): 'However in the case of the second subparagraph of paragraph 3, this proof shall be replaced by an equivalent proof to be determined by the same Member State;' 2. The following second subparagraph is added to Article 2 (3): 'Where white C sugar of CN code 1701 99 10 produced under the 1990/91 marketing year is prepared with a view to its export in immediate packings having a net product content not exceeding 1 kilogram and is enclosed in a parcel containing other food products to be exported on behalf of the undertaking which produced the C sugar by a recognized charitable organization, this operation shall not be considered as substitution within the meaning of paragraph 2 and shall not give rise to payment of the amount provided for in the said paragraph.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 262, 16. 9. 1981, p. 14. (4) OJ No L 346, 15. 12. 1988, p. 29.